 Case 3:13-cr-30270-NJR Document 73 Filed 04/30/21 Page 1 of 2 Page ID #206




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                          Case No. 3:13-CR-30270-NJR-1

PHILLIP W. SMITH,

                     Defendant.

                                       ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion to Authorize Payment from Inmate Trust

Account filed by the United States of America. (Doc. 71). The Government seeks an order,

pursuant to 18 U.S.C. §§ 3613(a), 3664(k), and 3664(n), authorizing the Bureau of Prisons

(BOP) to turn over to the Clerk of Court non-exempt funds held in the inmate trust

account of Defendant Phillip W. Smith. The funds would be applied as payment toward

the criminal monetary penalties imposed in this case.

      In support of its motion, the Government states that on October 10, 2014, the Court

sentenced Smith to 300 months’ imprisonment and five years of supervised release.

(Doc. 50). The Court also ordered Smith to pay a special assessment of $300 and

restitution in the amount of $4,417. To date, however, Smith has not paid the special

assessment or any restitution. On February 26, 2021, the Government was informed that

Smith had a balance of $2,073.11 in his inmate trust account. The Government requested

that the BOP freeze $1,461.01 of those funds for payment toward Smith’s outstanding

criminal monetary penalties.


                                      Page 1 of 2
 Case 3:13-cr-30270-NJR Document 73 Filed 04/30/21 Page 2 of 2 Page ID #207




       In response to the Government’s motion, Smith states that a counselor never

uploaded his criminal monetary penalties so that a payment plan could be established.

(Doc. 72). Rather than taking the lump sum, Smith asks the Court to allow him the

opportunity to pay his obligations through a payment plan. (Id.). On April 30, 2021, the

Court spoke with Counselor Graham at USP Thomson, who confirmed that Smith

recently transferred to Thomson and, upon reviewing his paperwork, it became clear that

Smith’s former counselor never added the restitution charges to Smith’s account. Before

he could place Smith on a payment plan, however, the freeze on his trust fund account

was instituted. Counselor Graham further explained that, once the freeze is lifted, Smith

will begin paying restitution through a payment plan.

       The Court notes that Smith’s projected release date is April 12, 2036; thus, even

modest monthly payments will pay off his debt well before his release date. The Court

further finds that Smith’s failure to pay restitution is the result of an oversight by the BOP

and not because of any action taken by Smith. For these reasons, the Government’s

Motion to Authorize Payment from Inmate Trust Account (Doc. 71) is DENIED. The

Government is ORDERED to direct the BOP to lift the freeze on Smith’s inmate trust

fund account so that restitution payments may be made according to a payment plan.



       IT IS SO ORDERED.

       DATED: April 30, 2021

                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge



                                        Page 2 of 2
